Plures Technologies Completes $5 Million Financing


Canandaigua, NY, May 9, 2013 – Plures Technologies, Inc (MANY) a leading
foundry-based MEMS sensor and spintronics  company, today announced the
completion of a capital raise with total gross proceeds of approximately $5
million.  A sophisticated specialty finance lender that focuses on growing
technology based companies led the financing with a total commitment of
approximately $2 million in the form of a secured term loan.  Current Plures
shareholders, including RENN Capital and Cedarview Capital, along with each
member of the management team invested approximately $3 million in the form of
convertible notes.  The proceeds will be used for general corporate purposes,
including working capital and marketing of the company’s revolutionary
magnetometer products.


“I am pleased to announce this new financing into Plures” commented Glenn
Fricano, President of Plures Technologies, Inc.  “In addition, I’d like to
express my appreciation to our current and new investors, including RENN Capital
and Cedarview Capital, for their continued vote of confidence in our business
model.  Plures is well-positioned to grow significantly in 2013 and with the
completion of this financing the company now has a clear path to be able to
introduce our transformative magnetometer and MEMS based products.”


The transaction closed and has been approved by Plures’ board of directors.  The
company will provide a more detailed description of the terms and conditions of
the transaction in a Current Report on Form 8-K to be filed with the SEC.


About Plures Technologies, Inc.


Plures Technologies Inc., based in Canandaigua, NY, and its subsidiary Advanced
Microsensors, based in Shrewsbury, MA, is a leading MEMS sensor and switch
company focused on foundry products as well as high-sensitivity magnetoresistive
proprietary products.


 

 
 

--------------------------------------------------------------------------------

 
